Citation Nr: 1311903	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  12-20 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connections for a skin disorder, to include as a result of sun exposure, chemical exposure, and herbicide exposure in service.

2.  Entitlement to service connection for loss of teeth, numbers 15, 16, 18, 19, 30, and 31, for compensation purposes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Gielow, Counsel




INTRODUCTION

The Veteran served on active duty from August 1960 to August 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board has more broadly characterized the skin disorder claim to account for the Veteran's overall symptomatology and varying malignant and nonmalignant diagnoses pertaining to the skin.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

As will be further explained below, the July 2012 Statement of the Case, which was in response to the Veteran's notice of disagreement with the April 2010 rating decision that denied entitlement to service connection for loss of teeth for compensation purposes, inexplicably addressed the unadjudicated issue of entitlement to service connection for loss of teeth, numbers 15, 16, 18, 19, 30, and 31, for treatment purposes.  There has been no rating decision addressing the claim for treatment purposes, and, therefore, this particular claim is not encompassed in the current appeal.  See 38 C.F.R. §  19.25 ("The claimant and his or her representative, if any, will be informed of appellate rights provided by 38 U.S.C. chapters 71 and 72, including the right to a personal hearing and the right to representation . . . in each notification of a determination of entitlement or nonentitlement to Department of Veterans Affairs benefits.").

Therefore, as the RO has not issued an appropriate initial determination for the issue of entitlement to service connection for loss of teeth for treatment purposes, the Board does not have jurisdiction over it, and it is referred to the RO/AMC for appropriate action.  Specifically, the AMC/RO should refer the claim for dental treatment to the appropriate VA Medical Center.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, a remand is necessary for additional development regarding the Veteran's claims of service connection for a skin disorder and for loss of teeth for compensation purposes.  

As an initial matter, and as the Board alluded to earlier, the July 2012 Statement of the Case inexplicably addressed the unadjudicated issue of entitlement to service connection for loss of teeth, numbers 15, 16, 18, 19, 30, and 31, for treatment purposes.  The rating decision, issued in the format of a simplified notification letter, advised the Veteran that his claim for loss of teeth was denied because "[t]he evidence does not show an event, disease or injury in service."  Such explanation contemplates entitlement to service connection for loss of teeth for compensation purposes only.  The Veteran's Notice of Disagreement and VA9 have perfected his appeal of this issue.  However, the Statement of the Case was deficient in that it did not provide the Veteran or his representative with the laws and regulations governing service connection for loss of teeth for compensation purposes (it only provided regulations pertaining to a claim for treatment purposes).  Accordingly, the RO/AMC must correct this procedural deficiency on remand.  

Additionally, the Board finds that a VA skin examination is required.  The record contains a vast array of treatment records for varying skin diagnoses, both in service and after service at least as early as 1983.  These diagnoses include atopic dermatitis, actinic keratosis, neoplasm of uncertain behavior of the skin, basal cell carcinoma, lentigo maligna melanoma, basal cell epithelioma, solar keratosis.  In a June 2003 VA treatment report, papules were noted in sun-exposed distribution, suggesting that there may be a relationship between the skin symptoms and sun exposure.  Other VA treatment reports reflect an unknown cause to the Veteran's skin diagnoses.  The Veteran asserts that his skin disorder is a result from exposure to the sun on the flight line, exposure to chemicals as an aircraft mechanic, and alternatively as a result of exposure to herbicides that may have been on the aircrafts in service.  However, as it stands, there is insufficient medical evidence in the record for the Board to make a determination in this case.

Given the documented evidence of in-service complaints of generalized blisters over the body in August 1961 and his duties as an aircraft mechanic, the Veteran's competent complaints of continuing post-service skin symptomatology, and current VA treatment records reflecting several diagnoses of the skin, the Board finds that a VA examination and opinion are necessary to ascertain the nature and etiology of the Veteran's claimed skin disorder(s).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA will provide a medical examination or obtain a medical opinion where there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim).  Accordingly, the Board finds that an opinion is warranted to determine whether any of the Veteran's diagnosed skin disorders are related to his service.

Finally, any records of VA treatment dated after October 2008 should be associated with the paper or electronic claims files on remand.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the paper or electronic claims files any treatment records from the appropriate VAMCs, to include the Corpus Christi Outpatient Clinic, dated since October 2008.  

2.  After accomplishing the above, the Veteran should be scheduled for a VA examination to determine the nature and etiology of his skin complaints.  The claims file, including a copy of this remand and all relevant medical records must be made available to the examiner to review. All pertinent symptomatology and findings should be reported in detail, and any indicated diagnostic tests, if any, should be accomplished.  

For each diagnosis of the skin rendered, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not (i.e., at least a probability of 50 percent or greater) that such disorder is related to an event, injury or disease in service. 

For purposes of providing this opinion, the examiner is directed to discuss the in-service notations of generalized blisters and the Veteran's reports of exposure to sun on the flight line, exposure to chemicals as an aircraft mechanic, and exposure to herbicide agents.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

5.  Thereafter, and after accomplishing any other development deemed appropriate based on the information obtained on remand, the RO/AMC should readjudicate the issues of entitlement to service connections for a skin disorder, to include as a result of sun exposure, chemical exposure, and herbicide exposure in service and entitlement to service connection for loss of teeth, numbers 15, 16, 18, 19, 30, and 31, for compensation purposes.  In doing so, the Veteran must be provided with the laws and regulations relating to his claim for service connection for loss of teeth for compensation purposes.  As appropriate, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and an appropriate period of time should be provided for response.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



